Per Curiam: This is an appeal from an order of the county court overruling appellant’s objections and confirming a special tax levied upon a part of appellant’s depot grounds, and adjoining right of way, to pay for the cost of improving Bates street, in the village of Elmhurst, which runs parallel with and adjoining the property taxed. The questions involved are the same as those disposed of in the two cases of the same title heretofore reported, (ante, pp. 148 and 184.) Those cases control this case and are decisive of it. The judgment of the county court is affirmed. Judgment affirmed.